DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s response to the restriction requirement filed on January 27, 2022 is acknowledged. No claim amendments were filed. Claims 1-25 are pending in this application. 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on January 27, 2022 is acknowledged. After further consideration, the Examiner has rejoined Group II with Group I. 
Claims 10-25 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 27, 2022.
Claims 1-9 are under examination in this application. 

Allowable Subject Matter
Claims 5-6 are free of the prior art.  

Claim Objections
Claims 3-4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art is that of Finch et al. (US 2011/0053986), as evidenced by Fischl et al. (Thiazolidinediones (TZDs or Glitazones) for Type 2 Diabetes; July 14, 2014). 
Finch discloses a pharmaceutical composition that is adapted for pulmonary administration by inhalation which comprises a glitazone, such as pioglitazone or rosiglitazone and one or more pharmaceutically acceptable carrier and/or excipients (abstract).  It is noted that glitazone is a synonym for thiazolidinediones, as evidenced by Fischl. 
The composition is used for treating eosinophilic bronchitis (paragraph 0041), which is an eosinophilic disease which caused inflammation. 
Suitable therapeutic agents for combination therapy with the glitazone including corticosteroids (paragraph 0047). 
Finch, however, does not disclose a viscous oral composition, but rather one for pulmonary administration.
It would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have prepared the pulmonary administration as a viscous solution.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Ueshima et al. (US 2009/0111777). 
Ueshima’s Example 4 discloses a jelly composition comprising  pioglitazone. It is noted that pioglitazone is a thiazolidinedione. The recitation of a jelly composition reads on an oral viscous formulation. 
Regarding claim 2, as noted above, pioglitzone is disclosed in Example 4. 
Regarding claim 7, the composition of Example 4 comprises a locust bean gum, which is a viscosity enhancing excipient. 
Regarding claim 9, the method recited in the instant claim does not recite a patient population. The only active method step is administering the composition of claim 1, therefore, administration of the composition would necessarily result in the treatment of eosinophilic disease or disorder. 

Claims 1-2, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silva-Abreu et al. (Thiazolidinedione as an alternative to facilitate oral administration in geriatric patients with Alzheimer’s disease, European Journal of Pharmaceutical Sciences, Vol 129, 1 March 2019, Page 173-180).
 Silva-Abreu discloses an oral solution of pioglitazone as an alternative treatment for geriatric patients with Alzheimer’s disease (abstract). It is noted pioglitazone is a thiazolidinedione. 

Regarding claim 2, as noted above, Silva-Abreu discloses pioglitazone as a thiazolidinedione. 
Regarding claim 7, as noted above, pioglitazone was solubilized in Transcutal-HP (2.2.1 Solubility study and preparation of PGZ-SOL), which provided a viscous solution. 
Regarding claim 9, the method recited in the instant claim does not recite a patient population. The only active method step is administering the composition of claim 1, therefore, administration of the composition would necessarily result in the treatment of eosinophilic disease or disorder. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ueshima et al. (US 2009/0111777) in view of Basicmedical Key (19 Viscosity-Inducing Agents, June 1, 2016).
The teachings of Ueshima are discussed above. 
Ueshima discloses using locust bean gum as gelling/thickening agent. 
Basicmedical discloses gelling/thickening/viscosity increasing agents including starches including potato, gelatin, methylcellulose, hydroxypropylmethyl cellulose, carboxymethylcellulose, for example. 
IT would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used any of the discloses viscosity increasing agents to for the Jelly of Ueshima. Viscosity increasing agents are well known and routinely used in pharmaceutical formulations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA S MERCIER/Primary Examiner, Art Unit 1615